OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OYER THE TERRITORY (.Printed in Vol. 2, case B-6, paper 4)
1. This case is governed by the decisions of the Supreme Court in the cases of Jacob Smith and Isaac Burnett that the bill extending the jurisdiction of magistrates to fifty dollars, without a jury, being signed by the governor alone, under a power to sign where less than a majority of the governor and judges are willing to sanction it, is not a law obligatory upon the inhabitants of this Territory.
2. Admitting any decision of the Supreme Court to be erroneous, and even glaringly so, the governor has no power to reverse it.